Citation Nr: 9907661	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1971 to May 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1993, the RO denied the veteran's claim of 
entitlement to service connection for PTSD as there was no 
objective evidence of record which verified the veteran's 
claimed in-service stressors.  

The issue on appeal was originally before the Board in June 
1996 and September 1997.  It was remanded both times in order 
to obtain verification of the veteran's claimed in-service 
stressors.  


FINDINGS OF FACT

1.  There is competent evidence of stressor corroboration to 
support a diagnosis of PTSD resulting from military service.

2.  The veteran has PTSD as a consequence of his military 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a)(b) (West 1991); 38 C.F.R. §§ 3.303(d), 
3.304(d)(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records reveals that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders during active duty.  On a Report of Medical History 
dated in October 1973, it was reported that the veteran was a 
crew chief on a F111D.  There was no report of an injury to 
the veteran's back as a result of being struck with a missile 
fin or by a gunpowder burn.  

Review of the service personnel records reveals that the 
veteran's primary military specialty was an aircraft 
maintenance specialist.  The veteran did not receive any 
awards or decorations which evidenced participation in 
combat.  On an Airman Performance Report dated from September 
1971 to June 1972, it was noted that the veteran's duty at 
that time consisted of being an aircraft mechanic.  He 
assisted crew chiefs in maintaining mission ready aircraft.  
The veteran was taking additional training to complete "FTD 
School on the F4C aircraft."  

An Airman Performance Report for the period from June 1972 to 
October 1973 noted that the veteran's duty during that period 
was assistant crew chief for F111D.  An assignment/personnel 
action form dated in April 1973 included the notation that 
the veteran was assigned to 175 days of temporary duty at 
"CCK."  On a performance report which was for the period 
from October 1973 to May 1974 it was noted that the veteran's 
duty consisted of being an assistant crew chief on a F111.  

The veteran completed a PTSD questionnaire in September 1991.  
He reported that he was assigned to the 18th Tactical Fighter 
Wing.  His major duties consisted of aircraft maintenance and 
being a crew chief for F-4 Phantom jet fighters.  He 
participated in a top secret assignment wherein he was a crew 
chief assigned to a "scramble pad" located in Tainian, 
Taiwan from December 1972 to June 1973.  He reported that he 
was subjected to "hostile fire" while stationed at the 
scramble pad.  



On a statement received at the RO in October 1991, the 
veteran reported that he was assigned to a scramble pad as a 
crew chief and received hostile fire.  He was stationed in 
Taiwan from February 1972 to June 1973.  He had to scramble 
his jet using a "cart start."  

A VA social services examination was conducted in March 1992.  
The veteran informed the interviewer that he participated in 
top secret missions located near Chung Kang Kung (CCK), 
Taiwan.  He was instrumental in setting up alert pads and 
also spent time getting F4's ready for flight.  He often had 
to check his airplanes for small arms damage and during that 
time he was scared as he was unarmed.  He reported one 
incident wherein he was struck in the back by a missile fin 
from a moving aircraft.  He also indicated that another time 
he lost his headphones near a running jet and was terrified 
that he would be sucked into the jet's engine.  He was 
subjected to stress when there was a false alarm and he 
thought there was going to be a nuclear war.  

The veteran characterized his 16 month tour as being "on 
edge all the time because there were so many dangerous 
aspects to dealing with the fighter planes."  The 
interviewer noted that the veteran had an isolated lifestyle 
which had been functional until he became "disturbed with 
PTSD symptoms and behaviors."  It was noted that the veteran 
was severely socially impeded.  

A VA PTSD examination was conducted in March 1992.  The 
veteran reported that he was assigned to Kadena Air Base, 
Okinawa where he was a crew chief on an F4 fighter.  Within 
30 days of his assignment to Kadena, he was forced to 
evacuate the base due to a typhoon.  He was strapped into a 
parachute and given a 12 minute lesson in using the device.  
Then he was loaded on a C130 aircraft for a flight to Korea.  
He experienced turbulence during the flight but landed 
safely.  Later he was selected to participate in a top 
security mission to Chang Kong Keng in Taiwan.  From Chang 
Kong Keng he was moved to Tai Nin on the southern tip of 
Taiwan.  

The veteran indicated that he had volunteered for the top 
secret mission.  He was stationed at an alert airstrip 
located in the jungle.  Due to the high security of the 
mission, he was constantly under scrutiny by armed guards 
including Chinese guards.  When his aircraft was scrambled, 
the veteran would use gunpowder charges to start the engines 
which was very dangerous.  During one alert, two planes 
started moving at the same time which almost cost the veteran 
his life.  One day Communists broke into the airbase and 
attempted to take a C5 airplane.  The veteran was sent out 
unarmed with another man to check for damage to the aircraft.  
He thought he would be killed.  

While stationed at the alert base two planes were lost.  One 
crash involved a pilot who was a good friend of the veteran 
and another was a "661" which was rescued.  The veteran 
also observed a SR71 secret reconnaissance aircraft which 
crashed and almost struck him.  He described an incident 
during a scramble when he thought a nuclear war was 
beginning.  It turned out to be a false alarm.

The veteran also had memories of a Buddhist priest holding a 
screaming baby girl who the veteran thought was going to be 
sacrificed.  He also had memories of North Koreans eating 
infected dog meat and kids with no clothes in the snow.  

The diagnosis from the examination was PTSD.  The examiner 
noted that the veteran did not appear to aggrandize his 
symptoms or embellish his history.  

A statement of stressors was received at the RO in April 
1993.  The veteran reported that he was almost run over by a 
SR71 when it crashed in Kadena, Okinawa in 1972.  In May 
1972, he was involved in a secret mission which was described 
as a typhoon evacuation to Kunson, Korea.  From July to 
October 1972, he was on secret mission stand by to Vietnam 
for the 3rd Tactical Fighter Squadron. The veteran reported 
that on October 3, 1972 a F4C fighter crashed at sea killing 
Captain J. S and Captain J. K.  In November 1972, the veteran 
participated in a secret mission to Chung Chang Kang, Taiwan 
where he performed duties as a crew chief at Tianin, Taiwan 
for scramble alert.  The veteran reported that in December 
1972, a compound was attacked by "Chinese Zappers" who were 
all killed.  

The veteran reported that the Pentagon sent a camera team to 
film a fake scramble because of the danger involved in using 
black powder charges to start the engines.  He also reported 
that one time he found a baby girl in a "Buddha temple."  
The veteran left the girl there but later found out that the 
Chinese kill a lot of female babies.  The veteran also 
submitted a hand drawn picture of what the alert pad at 
Tainan, Taiwan looked like.  

A VA PTSD examination was conducted in May 1993.  The veteran 
was trained to be a jet fighter technician.  It was noted 
that his most stressful experiences revolved around duty at a 
combat alert base in an isolated area.  The main mission of 
the base was to act as a first strike against the Chinese 
mainland in the event of war.  He reported that he received 
scars on his back from gunpowder wounds.  It was noted that 
gunpowder was used to start the fighters during a scramble.  
He was subjected to sniper fire while stationed at the alert 
base.  He was under very close guard while stationed at the 
base and was very restricted in his movements.  He would be 
shot if he went where he was not authorized to be.  The 
examiner reviewed the March 1992 PTSD examination report.  

The examiner noted that "it does appear certain that these 
experiences were quite traumatic to [the veteran], in 
particular he felt too young to be in such a position and 
overwhelmed to be in a position of feeling in charge of these 
planes.  He felt as if they were his planes, his pilots and 
still has quite a bit of survivor guilt over one particular 
plane that went down."  The examiner reported that he 
"could only give [the veteran] the benefit of the doubt that 
these experiences were overwhelming experiences to him."  
The pertinent diagnosis was moderate to severe PTSD.  

In June 1993, the veteran submitted a copy of a newspaper 
article.  The undated article reported that a F4C Phantom 
fighter aircraft of the 18 Tactical Fighter Wing at Chian, 
Chuan Kang airbase crashed into the straight of Taiwan.  The 
two crew members were rescued.  The veteran also submitted a 
copy of a photograph of an airplane and an individual.  

A letter was received from the U. S. Army and Joint Services 
Environmental Support Group (ESG) dated in August 1993.  
Included with the letter were two Reports of Casualty which 
verified that Captain J. C. K. and Captain J. G. S. were 
killed in a military aircraft accident on October 3, 1972.  
The ESG also reported that they were unable to verify that 
the veteran was crew chief on this aircraft.  

In March 1994 the veteran submitted copies of two photographs 
of aircraft.  The veteran reported that he took the photos 
while serving as a crew chief on F4C fighter aircraft.  He 
also indicated that he was assigned to the Blue Section of 
the 44th Squadron of the 18th Tactical Fighter Squadron.  

In April 1994 the veteran submitted copies of newspaper 
articles which he reported came from Stars and Stripes.  One 
article was written regarding the transfer of two 
unidentified squadrons of F4 fighters from Kadena airbase, 
Okinawa to Ching Chuan Kang airbase in central Taiwan.  The 
second article noted that members of the Chinese Armed Forces 
War College inspected F4 fighters based at Ching Chuan Kang 
airbase.  The aircraft were from the 18th Tactical Fighter 
Wing.  

A RO hearing was conducted in April 1994.  The veteran 
testified that he was trained as an aircraft maintenance jet 
specialist that was referred to as crew chief in slang.  He 
was involved in a covert operation directed by the Pentagon 
in Taiwan beginning in approximately November 1972.  He was 
assigned to this duty for 179 days.  He was a crew chief at 
that time.  The F4C fighters he maintained provided air 
defense against Red China.  Security was very tight at the 
airbase.  He testified as to his duties during a launch of 
the aircraft and the procedures that were used.  

The aircraft were started using gunpowder charges which was 
very dangerous.  The veteran was struck in the back by a 
missile fin during one particularly hazardous launch.  He 
feared that he would be run over by the aircraft.  He 
reported that he was present with the "launch crew chief" 
during the launch of an aircraft which subsequently crashed, 
killing both crewmen.  He also testified that he was 
assistant crew chief for the plane that crashed.  



The veteran testified that one time while stationed in 
Tainan, some Chinese Communists attempted to hijack a C5 
airplane.  A firefight ensued and all the perpetrators were 
killed.  Some weapons were discharged in the veteran's 
direction but none of the rounds struck near him.  The 
veteran was sent outside unarmed after the incident to check 
on damage to planes.  This was very distressful to the 
veteran.  He also reported that he was nearly struck by a 
SR71 aircraft that crash landed near him in February or March 
1972.  The final stressful incident the veteran described was 
when he examined an F111 that had crashed.  He reported 
witnessing blood from one end of the cockpit to the other. 

In February 1995, a copy of an Emergency Action Data Card was 
submitted by the veteran.  The information contained in the 
document indicated that the veteran was assigned to the "18th 
OMS blue" as a "mech. C.C."  The veteran's specific 
emergency duty was "alert."  The "date briefed" on the 
document was in March 1972.  

On a statement received in August 1995, the veteran reported 
that he knew a fellow serviceman who could confirm some of 
his claimed stressors.  

A statement from the veteran was received in June 1996.  He 
reported that dates on the copy of the Airman's Performance 
Report were erroneous.  He further indicated that on the Form 
1173 Work Assignment, Mechanic, C. C. stood for crew chief.  
He also submitted copies of Taiwanese and Korean money as 
proof of his postings.  An annotated copy of a service 
medical record dated in January 1972 was also submitted which 
the veteran reported demonstrated that he was at Sheppard Air 
Force base in January 1972.  He further indicated that an 
entry dated in June 1972 was for a secret security clearance 
examination.  A separate service personnel record submitted 
by the veteran revealed that in May 1973, the veteran was 
assigned to the 27th Operational Maintenance Squadron.  

Records from the Department of the Air Force were associated 
with the claims file in December 1996.  The transmittal 
letter for the documents indicated that a chronology and 
information regarding the 18th Organizational Maintenance 
Squadron for the period from March 1972 to December 1972 were 
provided.  It was reported that there were no major 
activities or changes that greatly affected, in pertinent 
part, security during the period from July 1972 to September 
1972.  The documents evidence that the squadron set up 
operations at CCK, Taiwan on November 5, 1972.  On November 
7, 1972, the squadron was directed to disperse four 4FC 
aircraft to Tainan Airbase, Taiwan.  

Detachment B of the 18th Tactical Fighter Wing was activated 
at that time.  It was noted that the units mission in Taiwan 
was Air Defense Alert.  It was reported that there were no 
major activities or changes that greatly affected, in 
pertinent part, security during the period from October 1972 
to December 1972.  14 soldiers were assigned to temporary 
duty at Tainan Airbase at that time.  The documents also 
evidence the fact that on October 3, 1972 an F4C crashed into 
water off Ie Shima at night killing Captain J. G. S. And 
Captain J. C. K.  

On a statement received in June 1997, the veteran reported 
that he was assigned to the 18th Tactical Fighter Wing from 
March 1972 to June 1973.  He also reported that he was the 
crew chief on an F4C with a tail number of 67-661 which 
crashed into the South China Sea.  

In August 1997, the veteran submitted three pictures of jet 
fighters including one with the squadron insignia for the 
"Vampires."  

In August 1997 a statement from the veteran's mother was 
received at the RO.  She reported that her son was assigned 
to duty in Korea, Okinawa and Taiwan.  The son wrote to the 
mother indicating that he was in fear for his life.  The 
mother opined that the veteran had changed upon his return 
from duty with the Air Force.  





On a statement received from the veteran in October 1997, it 
was reported that he had inspected the remains of an F111D 
which had crashed in February or March of 1975.  The crash 
occurred near Clovis, New Mexico at Cannon Air Force Base.  

In December 1997 additional records were received from the 
Department of the Air Force in response to a request for 
information on the 18th Organizational Maintenance Squadron 
for the period from January 1973 to July 1973.  The Air Force 
submitted the Lineage and Honors for the 18th Aircraft 
Generation Squadron, the 18th Organizational Squadron and the 
18th wing.  There are some references to the unit's 
assignment to Ching Chuan Kang, Air Force Base in Taiwan.  

The veteran submitted a statement in support of his claim in 
October 1998.  He reported that the F111D which crashed in 
February or March 1975 was assigned to the 27th Tactical 
Fighter Wing at Cannon Air Force Base, New Mexico.  


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).





Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the March 1992  and May 1993 VA PTSD examinations, offered by 
VA medical professionals.  



The stressors reported on the March 1992 outpatient treatment 
record and the May 1993 VA PTSD examinations were all related 
to experiences the veteran had during service.  The Board 
finds the doctors who conducted these examinations arrived at 
the diagnoses based on stressors the veteran related from his 
tour of duty in the Air Force.  Thus, the Board finds the 
record establishes the first and third elements set out 
above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  



The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  


The evidence, in brief, shows that the appellant served in 
the United States Air Force, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals based on the reported 
stressors.  In view of these findings, the Board has 
concluded that the veteran's claim is not implausible; 
therefore, the Board must determine if VA has a further 
obligation to assist him, more than it already has, in the 
development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He performed duties as an aircraft maintenance 
specialist while in the service.  He was not awarded any 
combat decorations.  He did report that he was fired on one 
time but there is no verification of this occurrence in the 
evidence of record.  

The stressors which the veteran reported show he was a crew 
chief on F-4 Phantom fighters assigned to a top secret 
mission at a scramble pad located in Tainan, Taiwan.  He was 
subjected to what was variously described as hostile fire, 
sniper fire or sapper attacks while on the secret mission.  
He testified that there was an attempted hijacking of a C5 
cargo plane which resulted in a firefight at the scramble 
pad.  Duties at the scramble pad were hazardous as he was 
required to use gunpowder charges to start his jets.  At 
times he was in danger of being sucked into running jet 
engines or being struck or run over by moving jets.  

The veteran thought at one time that a nuclear war was 
starting due to a mistaken alert for all the planes on the 
scramble pad.  His back was injured by either a strike from a 
missile fin or from gunpowder burns while stationed at the 
scramble pad.  He was forced to evacuate from an air base in 
Okinawa to Korea due to an impending typhoon.  He indicated 
that he was fearful during the airplane ride to Korea.  He 
was almost injured when a SR71 reconnaissance plane crash 
landed at Kadena Airbase on Okinawa.  He reported that he was 
either the crew chief, assistant crew chief or involved in 
the launch of an F4C which crashed killing both crewmen.  He 
was friends with the pilot of that aircraft.  He was a crew 
chief on another aircraft with a tail number of 67-661 which 
also crashed.  He indicated that he observed an abandoned 
baby girl who was left in a Buddhist temple.  He was also a 
crew chief on F111D aircraft.  He reported observing the 
aftermath of an F111D wreck wherein he saw blood all over the 
cockpit.  The F111D was part of the 27th Tactical Fighter 
Wing.  

Review of the service personnel records evidenced the fact 
the veteran was trained as an aircraft mechanic and was also 
a crew chief at times.  These records also revealed that the 
veteran was assigned to CCK for 175 days on temporary duty.  
The service personnel records further evidence the fact that 
the veteran's duties consisted in part of assisting crew 
chiefs in maintaining mission ready aircraft by performing 
preflight, post-flight, hourly scheduled and unscheduled 
aircraft inspections.  

The RO was able to confirm through ESG that a F4C Phantom 
crashed in October 1972, killing the pilot and weapons 
systems operator.  ESG was unable to verify that the veteran 
was the crew chief on that aircraft or any other particular 
aircraft or that he was friends of the pilot.  The RO was 
further able to verify through records obtained from the Air 
Force that the veteran's unit set up operations at CCK, 
Taiwan and also at Tainan, Taiwan in November 1972.  There is 
verification of the fact that the veteran was assigned to 
CCK, Taiwan for 179 days.  However, there is no evidence 
demonstrating that he was personally assigned to Tainan 
Airbase.  

There is no evidence of record confirming the veteran's 
allegations of using gunpowder to start his jets, that he was 
almost sucked into a jet airplane or that he was almost 
struck by moving aircraft.  The veteran provided conflicting 
accounts as to how his back injury occurred.  It was either 
by being struck by a missile on a moving plane or from 
gunpowder burns from starting the plane.  There is no 
evidence of record of a back injury included in the service 
medical records, although the Board notes there are 
annotations in the records demonstrating that some of his 
medical records had been lost.  

There is no verifying evidence demonstrating that the veteran 
observed a female baby who had been left in a Buddhist 
temple, naked Korean children in the snow or Koreans eating 
dogs.  Nor is there verifying evidence showing that he was 
almost struck by a SR71.  

There is no evidence of record verifying that the veteran 
observed the aftermath of an F111D which had crashed. in New 
Mexico.  

There is competent evidence of record, however, demonstrating 
that the veteran was a mechanic in charge of maintaining 
aircraft as evidenced by the service personnel records.  In 
conjunction with this is the fact that the examiner who 
conducted the May 1993 VA examination noted that "it does 
appear certain that these experiences were quite traumatic to 
[the veteran], in particular he felt too young to be in such 
a position and overwhelmed to be in a position of feeling in 
charge of these planes.  

The veteran felt as if they were his planes, his pilots and 
still has quite a bit of survivor guilt over one particular 
plane that went down."  The examiner reported that he 
"could only give [the veteran] the benefit of the doubt that 
these experiences were overwhelming experiences to him."  
The examiner diagnosed PTSD.  Such evidence permits a grant 
of service connection for PTSD.  A competent medical 
professional diagnosed PTSD, based at least in part on the 
veteran's duties of maintaining aircraft which duties have 
been confirmed by evidence included in his service personnel 
records.  

There is competent medical evidence of record establishing 
clear diagnoses of PTSD, credible supporting evidence that a 
claimed stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressors.

For the foregoing reasons, the Board finds that the record 
supports a grant of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 
3.303(d), 3.304(d)(f).  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 17 -





